Verner M. Ingram, Esq. Village Attorney, Canton
You have asked whether a village is authorized to adopt a local law providing for the removal of snow and ice from sidewalks by the owners of adjacent property. Under the proposal, in the event that the snow and ice is not removed by the property owner, the village would remove it and charge back the costs against the property owner. In the event of non-payment, these charges would become a lien against the property.
Local governments are authorized to adopt and amend local laws, consistent with the Constitution and general State laws, in relation to the government, protection, order, conduct, safety, health and well-being of persons or property therein (Municipal Home Rule Law, §10[1][ii][a][12]). This is the grant of the police power to local governments. In our view, this provision establishes the necessary authority for the adoption of a local law requiring the removal of ice and snow by property owners and, in their default, by the village. Also, local governments have power to adopt local laws in relation to the collection of local taxes authorized by the Legislature and of assessments for local improvements, and in relation to the fixing, levy, collection and administration of local government rentals, charges, rates and penalties (id., § 10[1][ii][a][9], [9-a]). Under this provision, the village could provide for the collection of unpaid charges for snow and ice removal. One alternative, as proposed by the village, is to make the unpaid charge a lien against the property of a delinquent owner.
There is precedent in the law for similar collection procedures. Under section 130(4) of the Town Law, unpaid charges for removal of snow and ice by a town become a lien upon the benefitted property. The Sewer Rent Law authorizes the levy of unpaid sewer rents against the real property liable at the same time and in the same manner as real property taxes (General Municipal Law, § 452[4]). In an opinion of this office, we concluded that in accordance with the above-cited provisions of the Municipal Home Rule Law, unpaid sewer and water charges could be assessed and collected in the same manner as real property taxes (Op Atty Gen No. 81-56).
We conclude that a village may enact a local law requiring that adjacent property owners remove ice and snow from sidewalks and upon their default providing for the charge back of the costs of removal by the village to the property owner. If unpaid, the local law may provide that these charges would become a lien against the property.